Response to Arguments
Applicant’s arguments submitted on 2/18/2021 have been fully considered.  

First, Applicant argues that the newly added amendments traverse the objection to the title.  Examiner agrees.

Second, Applicant argues that the newly added amendments to the claims traverse the rejections under 35 U.S.C. 102.  Examiner respectfully disagrees.  Previously cited Sasaki does disclose an information processing apparatus comprising: a memory; and a processor coupled to the memory, the processor (see Sasaki paras. 0015 and 0072-0082, where a computer comprising a CPU and memories implement computer programs) being configured to: execute generation processing that includes generating first image processing programs as candidates for a second image processing program (see Sasaki paras. 0002, 0017, and 0024, where new image filter 20 programming is generated using genetic operations on a plurality of old image filters), wherein each of the first image processing programs has a tree structure with nodes incorporating filters and is for processing images captured by an imaging apparatus (see Sasaki paras. 0017, 0025, 0028, 0030, and 0031, where the image filter 20 comprises image filter components 22 which are themselves each an image filter, such as “low-pass filtering,” structured as nodes in a tree), and the second image processing program is a next generation image processing program in genetic programming and is for processing images captured by the imaging apparatus (see Sasaki paras. 0002, 0017, 0024, 0025, 0028, 0030, and 0031, where the image filter programming undergoes a genetic algorithm through a plurality of generations), execute first evaluation processing that includes evaluating fitness of the candidates by using low-resolution learning data, that includes an input image and a target processing result with resolution of at least the input image having been reduced (see Sasaki paras. 0007, 0035, 0039, 0042, and 0047, where a low resolution image is used to determine the fitness of image filter programming in each generation based on reducing an input image), execute second evaluation processing that includes narrowing down the candidates based on an evaluation result of the evaluating fitness in the first evaluation processing, and evaluating fitness of the narrowed-down candidates by using the learning data, and execute determination processing that includes determining the second image processing program based on an evaluation result of the evaluating fitness in the second evaluation processing (see Sasaki paras. 0002, 0007, 0017, 0023, 0024, 0035, 0036, 0039-0042, and 0047, where the weakest image filter programming is deleted in each generation when it is not selected based on the fitness/similarity calculations).
Essentially, each filter component 22 of each candidate image filter 20 is also an image filter node of a tree structure (see Sasaki para. 0030, where “. . . each of the plurality of filter components 22 has a binarization calculation, a histogram calculation, a smoothing calculation, an edge detection calculation, a morphology calculation and / or a calculation in the frequency space (for example, a low-pass filtering calculation and a high-pass filtering calculation)” showing that the image filter components 22 are also image filters themselves; and para. 0028, where “. . . in such an image filter 20, the same input image data is given to each of the plurality of terminal filter components 22” where the image filter components are nodes in a tree structure).  These candidates are then a narrowed down based on their fitness (see Sasaki para. 0023, where “[t]he filter selection unit 50 selects the image filter 20 that generates the selection target image selected by the image selection unit 48 as the image filter 20 that converts the conversion target image into an image more similar to the target image”; and para. 0035, where “. . . the filter selection unit 50 may select the image filter 20 according to a method such as elite selection and roulette selection based on the goodness of fit of each of the plurality of image filters 20”; and para. 0039, where “[t]he similarity is an example of a parameter representing the goodness of fit of the image filter 20, and indicates how similar the selected image and the target image are” and “. . . this similarity becomes an evaluation value or an index indicating that the image filter 20 that generated the selected image is more appropriate as the value becomes larger”; and para. 0040, where “the filter selection unit 50 may select one image filter 20 corresponding to one selection target image having the highest degree of similarity in the last generation”; and para. 0041, where “. . . the filter selection unit 50 leaves the one or more image filters 20 selected in step SI 4 to the next generation, and deletes the image filter 20 that generated the selection target image that was not selected in step SI 4”).

Specification
The objection to the title is hereby withdrawn in response to Applicant’s amendments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki, JP 2009-282579 A (English translation provided by Examiner and hereinafter referred to as “Sasaki”).

Regarding claim 1, Sasaki discloses an information processing apparatus comprising: a memory; and a processor coupled to the memory, the processor (see Sasaki paras. 0015 and 0072-0082, where a computer comprising a CPU and memories implement computer programs) being configured to: execute generation processing that includes generating first image processing programs as candidates for a second image processing program (see Sasaki paras. 0002, 0017, and 0024, where new image filter 20 programming is generated using genetic operations on a plurality of old image filters), wherein each of the first image processing programs has a tree structure with nodes incorporating filters and is for processing images captured by an imaging apparatus (see Sasaki paras. 0017, 0025, 0028, 0030, and 0031, where the image filter 20 comprises image filter components 22 which are themselves each an image filter, such as “low-pass filtering,” structured as nodes in a tree), and the second image processing program is a next generation image processing program in genetic programming and (see Sasaki paras. 0002, 0017, 0024, 0025, 0028, 0030, and 0031, where the image filter programming undergoes a genetic algorithm through a plurality of generations), execute first evaluation processing that includes evaluating fitness of the candidates by using low-resolution learning data, that includes an input image and a target processing result with resolution of at least the input image having been reduced (see Sasaki paras. 0007, 0035, 0039, 0042, and 0047, where a low resolution image is used to determine the fitness of image filter programming in each generation based on reducing an input image), execute second evaluation processing that includes narrowing down the candidates based on an evaluation result of the evaluating fitness in the first evaluation processing, and evaluating fitness of the narrowed-down candidates by using the learning data, and execute determination processing that includes determining the second image processing program based on an evaluation result of the evaluating fitness in the second evaluation processing (see Sasaki paras. 0002, 0007, 0017, 0023, 0024, 0035, 0036, 0039-0042, and 0047, where the weakest image filter programming is deleted in each generation when it is not selected based on the fitness/similarity calculations).

Claims 5 and 6 are rejected under the same analysis as claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki as applied to claim 1 above, and in further view of Nagato et al., WO 2015/001967 A1 (US 2016/0098615 A1 serving as the Official English translation and hereinafter referred to as “Nagato”).

Regarding claim 3, Sasaki does not explicitly disclose wherein the narrowing down the candidates in the second evaluation processing narrows down the candidates to a predetermined percentage of candidates or a predetermined number of candidates whose fitness evaluated by the evaluating fitness in the first evaluation processing is high.
However, Nagato discloses wherein the narrowing down the candidates in the second evaluation processing narrows down the candidates to a predetermined percentage of candidates or a predetermined number of candidates whose fitness evaluated by the evaluating fitness in the first evaluation processing is high (see Nagato para. 0027, where “[o]n the other hand, if the fitness is less than the threshold value, a predetermined number (for example, two) of individuals S2 are extracted from an individual group Gd including the individuals S2 generated in the evolution process, and replaces individuals S1 in the initial individual group G1”).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute Nagato’s child paring rule with that of Sasaki’s rule in Sasaki’s genetic algorithm, because it is predictable that limiting the selection to only two would improve the speed of Sasaki’s genetic algorithm’s convergence, thereby saving time while succeeding at generating the evolved image filter.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki as applied to claim 1 above, and in further view of Takeda et al., JP 2004-241943 A (English translation provided by Applicant in IDS of 9/11/2019 and hereinafter referred to as “Takeda”).

Regarding claim 4, Sasaki does not explicitly disclose wherein the processor is further configured to execute creation processing that includes creating the low-resolution learning data, and wherein the creation processing repeats resolution reduction of the learning data and evaluation of fitness of each of the image processing programs using the learning data which is reduced in resolution while gradually changing a value of a reduction ratio, and determines the reduction ratio to be used when creating the low-resolution learning data based on fitness obtained as a result of the repeating of the resolution reduction.
However, Takeda discloses wherein the processor is further configured to execute creation processing that includes creating the low-resolution learning data, and wherein the creation processing repeats resolution reduction of the learning data and evaluation of fitness of each of the image processing programs using the learning data which is reduced in resolution while gradually changing a value of a reduction ratio, and determines the reduction ratio to be used when creating the low-resolution learning data based on fitness obtained as a result of the repeating of the resolution reduction (see Takeda paras. 0013 and 0014, where a reduction ratio for an image is gradually changed during evaluation).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the resolution reduction ratio determination algorithm of Takeda to determine the resolution .

Allowable Subject Matter
Claim(s) 2 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663